Citation Nr: 0200460	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  00-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a combined evaluation in excess of 20 
percent, prior to April 13, 2000, for residuals of a right 
knee arthrotomy.

2.  Entitlement to an increased rating for residuals of 
arthrotomy of the right knee, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased rating for traumatic 
osteoarthritis of the right knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1956. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

During a November 2001 video conference hearing, the veteran 
reported being treated for his right knee disability at the 
VA Medical Center (VAMC) in Cincinnati, Ohio in "August".  
See November 2001 hearing transcript, pg. 2.  He later stated 
that he received treatment at the Cincinnati VAMC about once 
a year and denied receiving any type of treatment outside the 
VA for his right knee.  Transcript, pgs. 10-12.  The most 
recent treatment record in the claims file is dated in August 
2000.  The Board notes that it is unclear from the record 
whether this is the treatment referred to by the veteran at 
his November 2001 hearing or whether there was additional 
treatment rendered in August 2001.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request all treatment 
records pertaining to the veteran since 
August 2000 from the Cincinnati VAMC.  

2.  If any additional evidence is 
received, the RO should readjudicate the 
veteran's claims.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




